Citation Nr: 0504022	
Decision Date: 02/15/05    Archive Date: 02/22/05	

DOCKET NO.  03-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In correspondence of March 2004, the veteran withdrew from 
consideration the issue of entitlement to a permanent and 
total disability rating for pension purposes.  Accordingly, 
that issue, which was formerly on appeal, is no longer before 
the Board.


FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  A chronic knee disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

3.  Glaucoma is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Glaucoma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
October 2002, approximately two months prior to the initial 
AOJ decision in December of that year.  Specifically, in a 
letter of October 2002, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claims, provided notice of who 
was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
February 2003, as well as a Supplemental Statement of the 
Case in May 2004 that apprised him of VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, in February and July 2003, the veteran indicated his 
desire for a hearing at the RO.  However, he subsequently 
withdrew his request for that hearing.  He has been provided 
with notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and a VA medical examination report.  
Under the facts of this case, "the record has been fully 
developed" with respect to the issues currently on appeal, 
and "it is difficult to discern what additional guidance the 
VA could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.



Factual Background

Service clinical records reveal that, in April 1977, the 
veteran was seen for a back injury sustained while playing 
softball.  According to the veteran, he was experiencing pain 
in his right lumbar region, but with no radiation into the 
lower extremities.  On physical examination, there was some 
tenderness over the right paravertebral musculature of the 
veteran's back in the lumbosacral region.  Range of motion 
was full, and tests of straight leg raising were negative.  
The clinical impression was contusion and mild strain of the 
right lower back area.

Approximately five days later, it was noted that the veteran 
had previously been treated with medication, heat, and a 
temporary profile for low back strain.  However, he continued 
to experience the same problem.  On physical examination, 
there was evidence of tenderness over the paravertebral 
muscles in the lumbar region, with the remainder of the back 
examination within normal limits.  The clinical impression 
was low back strain.

That same day, the veteran was referred to physical therapy 
for evaluation.  At that time, it was noted that the veteran 
had been experiencing low back pain for five days.  
Reportedly, he had slipped on a rock, and landed on his back.  
Noted at the time of evaluation was a prior history of a 
pulled muscle, but with no bowel or bladder symptoms.

On physical examination, the veteran's gait was within normal 
limits, as was toe and heel walking.  Motor and sensory 
evaluation was intact, and reflexes were equal.  Tests of 
straight leg raising were negative, although there was 
minimally increased tone in the area of the 4th and 5th 
lumbar paraspinals.  At the time of evaluation, there was no 
evidence of any tenderness to palpation.  The clinical 
impression was low back pain.

During the course of outpatient treatment in mid March 1978, 
the veteran complained of low back pain.  Reportedly, the 
veteran had been lifting a truck tire the previous day.  The 
clinical impression was muscle strain.  Treatment was with 
hot soaks and medication.

In October 1978 he was seen for a muscle strain of the left 
leg after playing football.  In August 1979 he was seen for a 
muscle strain of the right foot after playing basketball. 

A service separation examination conducted in September 1979 
was negative for history, complaints, or abnormal findings 
indicative of the presence of low back, knee, or eye 
problems.  He specifically denied having knee problems, 
recurrent back pain and foot trouble in the Report of Medical 
History.  When questioned, the veteran stated that he had 
been experiencing "no medical problems."  A physical 
examination of the veteran's eyes, spine, musculoskeletal 
system, and lower extremities was within normal limits, and 
no pertinent diagnosis was noted.

Private medical records covering the period from July 1994 to 
May 1998 show treatment during that time for glaucoma.  In an 
entry of early July 1994, it was noted that the veteran was 
"glaucoma suspect," more so in the right eye than the left.  
A subsequent entry in August 1994 was significant for a 
diagnosis of primary open angle glaucoma.

At the time of a VA general medical examination in May 1998, 
the veteran gave a history of glaucoma with progressive 
vision loss bilaterally.  On physical examination, there was 
a full range of motion of all joints.  The pertinent 
diagnosis was glaucoma with progressive vision loss.

Private medical records covering the period from May 1998 to 
January 2002 show treatment during that time for various 
back, eye, and knee problems.  In an entry of mid-December 
1998, it was noted that the veteran had been referred for 
evaluation of low back pain.  Reportedly, the veteran had 
been performing his normal activities at work when he 
developed pain after pulling on some pressure hoses from a 
sewer-jet truck.  According to the veteran, the date of his 
injury was December 14, 1998.  At that time, he developed 
pains in his lower back which radiated into his left thigh.

On physical examination, motor evaluation was 5/5 throughout.  
Sensation was intact, and reflexes were 1+ at the knee and 
ankle.  The veteran's toes were downgoing and there were no 
signs of clonus.  At the time of evaluation, the veteran was 
able to extend both knees in the seated position with no 
particular pain.  Radiographic studies of the lumbar spine 
failed to show any significant abnormality.  The clinical 
impression was acute lumbar strain with radiculopathy of the 
left lower extremity.

Private computerized axial tomography of the lumbar spine 
conducted in March 1999 was consistent with posterior broad-
based bulges of disc material at the L4-5 and L5-S1 disc 
space levels.  Disc bulging was more prominent at the L5-S1 
level, and encroached into the anterior epidural space and 
inferior aspects of the intervertebral foramina.  Also noted 
were mild degenerative changes at the facet joints in the 
lower lumbar spine.

During the course of private orthopedic evaluation in June 
2001, it was noted that the veteran had been going to 
physical therapy for his right knee.

A private outpatient evaluation in August 2001 noted a 
clinical assessment of glaucoma, in addition to job-related 
chronic back pain.

VA outpatient treatment records dated in September and 
October 2002 show treatment at that time for various back and 
eye problems.

In September 2003 private medical records for the period from 
January 1999 to February 2000 were received, showing 
treatment during that time for various back problems.

VA outpatient treatment records covering the period from 
September 2002 to February 2004 were received in April 2004, 
reflecting treatment during that time for various back, eye, 
and knee problems.  An entry in December 2003 was significant 
for diagnoses of low back pain and Osgood-Schlatter disease.  
Also noted was a 15-year history of knee pain.  According to 
the veteran, he had been experiencing longstanding back pain 
which had eventually caused him to medically retire (in 1998) 
from his work as a truckdriver.


Analysis

The veteran in this case seeks service connection for a 
chronic low back disorder, as well as for glaucoma, and a 
bilateral knee disability.  In pertinent part, it is argued 
that, while in service, the veteran did a great deal of 
driving over rough terrain, which was very hard on his back 
and knees.  Also noted was that, while in service, the 
veteran did a lot of heavy lifting while working in the motor 
pool, breaking down truck tires, in addition to his required 
maintenance duties.  It is further argued that, as the result 
of eye strain due to "blackout" driving during night field 
exercises, the veteran developed glaucoma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the present case, service medical records fail to 
demonstrate the presence of chronic low back or knee 
disabilities, or glaucoma.  The veteran's service medical 
records reveal no treatment, findings, or complaints of any 
knee or eye disability.  While on several occasions in 
service, the veteran received treatment for what was 
described at that time as low back strain/pain, those 
episodes were acute and transitory in nature, and resolved 
without residual disability.  As of the time of a service 
separation examination in September 1979, the veteran's eyes, 
spine, and lower extremities were within normal limits, and 
no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by private medical 
records dated in 1994, almost 15 years following the 
veteran's discharge from service, at which time he received a 
diagnosis of primary open-angle glaucoma.  A chronic low back 
disability was first noted no earlier than 1998, at which 
time the veteran received treatment for an apparent on-the-
job injury.  Knee problems were first noted no earlier than 
2001, more than 20 years following the veteran's discharge 
from service.  

Significantly, at no time, either in service or thereafter, 
have the veteran's low back problems, glaucoma, or knee 
pathology been attributed to any injury or incident of his 
period of active military service.  Accordingly, service 
connection for the disabilities at issue must be denied.

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that his case be remanded to the RO for 
an additional VA examination or examinations.  However, 
following a full review of the pertinent evidence of record, 
the Board is of the opinion that such an examination would 
serve no useful purpose.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)).

Based on a review of the evidence, there is no evidence of 
any eye or knee disabilities in service, nor has any 
relationship between those disabilities and the veteran's 
period of active service been provided by, or even suggested 
by, the medical evidence.  Although the veteran was treated 
for back pain in service, that pain was acute and resolved 
with treatment, with no residuals noted on separation 
examination.  Moreover, the veteran had no complaints and 
there were no findings of any back pain on a May 1998 VA 
general medical examination.  Thus, while the veteran may 
contend that his back pain has continued since service, such 
is not shown by the record.  

Under the circumstances, and absent competent evidence 
suggestive of some nexus, a VA examination could at best 
establish the current existence of the disabilities at issue.  
See Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a 
medical examination or opinion generally could not fill the 
gap left by the other evidence in establishing a service 
connection."); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (The veteran is required to show some causal 
connection between his disability and his military service; a 
disability alone is not enough to obligate the Secretary to 
provide a VA examination).  Thus, remand for an examination 
is not required.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



	(continued on next page)



ORDER

Service connection for a chronic low back disorder is denied.

Service connection for a bilateral knee disability is denied.

Service connection for glaucoma is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


